DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 22 and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hynynen et al (US 7175599), hereinafter Hynynen.
Regarding claim 22, Hynynen teaches a method of transmitting ultrasound energy (Figs. 2, 26) into a brain (28) of a human patient (30) (“The bone is a skull, and the portion of the ultrasound mainbeam is directed at the skull at the incident angle in order to reach the desired region within the skull.” Col. 3, l. 16-28. “Referring to FIG. 2, an ultrasound diagnostic system 10 includes an imager 12, a phased array 14 of n transducer elements 16, a signal adjuster 18, a controller 20, a frequency generator 22, and a positioner 23. The system 10 is configured to provide ultrasound diagnostic capabilities. The system 10 is configured to determine one or more characteristics of an object, here a skull 28 of a patient 30, and to apply ultrasound energy (e.g., in the range from about 0.01 MHz to about 10 MHz, and preferably between about 0.01 MHz and about 3 MHz) that is focused within the object, here in the patient's brain.” Col. 13, l. 1-27; Fig. 2), comprising the steps of:
positioning a plurality of transducer elements (16) of a therapy transducer (14)(“The transducer device comprises a plurality of elements configured to transmit ultrasound energy,” Col. 5, l. 15-44. “Referring to FIG. 2, an ultrasound diagnostic system 10 includes an imager 12, a phased array 14 of n transducer elements 16” Col. 13, l. 1-27) outside a skullcap of the patient (28)(“an object, here a skull 28 of a patient 30, and to apply ultrasound energy (e.g., in the range from about 0.01 MHz to about 10 MHz, and preferably between about 0.01 MHz and about 3 MHz) that is focused within the object, here in the patient's brain.” Col. 13, l. 1-27; Fig. 2);
positioning a focus of the therapy transducer (“Coherent noninvasive focusing” Col. 1, l. 49-59) within a target region of the brain of the patient (“brain tumors” Col. 1, l. 49-59) (“Coherent noninvasive focusing of ultrasound through the human skull has been suggested for a number of therapeutic and diagnostic implications in the brain. For example, ultrasound has been considered as a tool for the transskull treatment of brain tumors, targeted drug delivery, improved thrombolytic stroke treatment, blood flow imaging, detecting internal bleeding, and tomographic brain imaging. Although the human skull has been the barrier to clinical realization of many of these applications, studies have demonstrated both minimally invasive and noninvasive aberration correction methods for transskull focusing.” Col. 1, l. 49-59. “The directing means comprises at least one of (1) a positioner configured to mechanically direct a normal direction associated with the source toward the surface of the bone at the first angle, (2)a phase/delay adjuster, where the transceiver comprises a plurality of radiating elements, the phase/delay adjuster being configured to regulate at least one of phases and delays of the plurality of radiating elements to electronically steer at least the first mainbeam… The positioner is configured to at least one of (1) couple to the subject and the transceiver in a fixed manner
such that the normal is directed toward the surface at the first angle,” Col. 4, l. 3-31. “Noninvasive phase aberration correction could also be used to restore the focus through the skull bone.” Col. 24, l. 19-23);
transmitting ultrasound pulses (“The at least a first ultrasound mainbeam is applied in multiple pulses of different frequencies.” Col. 3, l. 37-50) from each of the plurality of transducer elements into the target region through the skullcap ( “(3) an actuation regulator,
where the transceiver comprises a plurality of radiating elements, the actuation regulator being configured to actuate the elements at different times to direct the mainbeam as desired.” Col. 4, l. 3-31. “The transducer comprises a plurality of elements configured to transmit ultrasound energy” Col. 5, l. 34-44);
measuring the transmitted ultrasound pulses (216)(“Minimally invasive approaches use receiving probes designed for catheter insertion into the brain to measure the amplitude and phase distortion caused by the skull and then correct the beam using an array of ultrasound transducers.” Col. 1, l. 59-63. “At stage 216, the desired region of the object 28 is imaged. The imager 12 and/or 13 is(are) used to image the desired region, and preferably the surrounding volume such that the focus accuracy of the applied ultrasound can be evaluated.” Col. 19, l. 55-60. “The images may be analyzed, e.g., to see if a desired region, and only the desired region, is being heated and determining what, if anything, is less than desirable about the applied ultrasound. For example, the ultrasound energy may be focused poorly, or in the wrong spot, or too narrowly, or of too low or too great of power, etc.”; Col. 19, l. 66-Col. 20, l. 5. Fig. 26); and
adjusting transmission of subsequent ultrasound pulses from the plurality of transducer elements with an aberration correction algorithm (“noninvasive aberration correction methods for transskull focusing.” Col. 1, l. 49-59; “appropriate corrections” Col. 19, l. 66-Col. 20, l. 20; “noninvasive aberration correction algorithms could be employed”; Col. 24, l. 13-21; “noninvasive transskull phasing algorithms for improved focusing at high incident angles.” Col. 25, l. 30-36) based on the measured ultrasound pulses to automatically correct for an aberration effect (“focused poorly, or in the wrong spot, or too narrowly, or of too low or too great of power” Col. 19, l. 66-Col. 20, l. 20; “additional distortion… aberration” Col. 24, l. 13-21) caused by the ultrasound pulses passing through the skullcap (218) (“The controller 20 can cause the beam to be modified by adjusting” Col. 19, l. 66-Col. 20, l. 20) (“At stage 218, appropriate corrections are made to the incident ultrasound energy for therapeutic applications. If images produced by the imager 13 (or by the imager 12 if the array 14 is suitable to both image and provide therapy) indicate that the applied ultrasound energy should be adjusted, then the controller 20 acts accordingly. The images may be analyzed, e.g., to see if a desired region, and only the desired region, is being heated and determining what, if anything, is less than desirable about the applied ultrasound. For example, the ultrasound energy may be focused poorly, or in the wrong spot, or too narrowly, or of too low or too great of power, etc. The controller 20 can cause the beam to be modified by adjusting the phase, amplitude, delay, and or frequency of excitation in accordance with the analyzed images to adjust/correct the applied energy to yield a desired focus and amount of energy in the object 28 at the desired location. The controller 20 can also cause the positioner 23 to alter the orientation and relationship of the array 14 relative to the object 28 as desired. Adjustments are preferably made before application of full power for therapy (e.g., thermal ablation or other non-reversible procedures” Col. 19, l. 66-Col. 20, l. 20. “The act of moving the transducer over the skull surface introduced additional distortion due to the spatial variation of the skull thickness and acoustic properties…If a larger area array is used… noninvasive aberration correction algorithms could be employed.”; Col. 24, l. 13-21; “shear wave propagation may be added to pre-existing noninvasive transskull phasing algorithms for improved focusing at high incident angles.” Col. 25, l. 30-36; Fig. 26).
Regarding claim 25, Hynynen teaches the method of claim 22, wherein the target region comprises a clot or hemorrhage (“transcranial ultrasound Doppler imaging has demonstrated an ability to measure blood flow, hemorrhages, and perfusion in the brain.” Col. 1, l. 25-28. “Coherent noninvasive focusing of ultrasound through the human skull has been suggested for a number of therapeutic and diagnostic implications in the brain. For example, ultrasound has been considered as a tool for the transskull treatment of … improved thrombolytic stroke treatment, …, detecting internal bleeding” Col. 1, l. 49-59).
Regarding claim 26, Hynynen teaches the method of claim 22, wherein the target region comprises a brain tumor (“Coherent noninvasive focusing of ultrasound through the human skull has been suggested for a number of therapeutic and diagnostic implications in the brain. For example, ultrasound has been considered as a tool for the transskull treatment of brain tumors, targeted drug delivery, improved thrombolytic stroke treatment, blood flow imaging, detecting internal bleeding, and tomographic brain imaging. Although the human skull has been the barrier to clinical realization of many of these applications, studies have demonstrated both minimally invasive and noninvasive aberration correction methods for transskull focusing.” Col. 1, l. 49-59).
  


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen as applied to claim 22, and further in view of Nita (US 20110319927), hereinafter Nita.
Regarding claim 23, Hynynen teaches the method of claim 22, further comprising positioning a catheter in the target region of the brain (“Minimally invasive approaches use receiving probes designed for catheter insertion into the brain to measure the amplitude and phase distortion caused by the skull and then correct the beam using an array of ultrasound transducers.” Col. 1, l. 59-63).
Hynynen does not explicitly teach positioning a drainage catheter.
However, Nita discloses methods and apparatus for removing blood clots from intracranial aneurysms, which is analogous art. Nita teaches positioning a drainage catheter (“the ultrasound device can be moved … outside the drainage catheter…to dissolve cerebrospinal fluid blockages or blood clots located either inside or outside of the drainage catheter, cannula or introducer. ” [0036]). 
Therefore, based on Nita’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hynynen to have the step of positioning a drainage catheter in the target region of the brain, as taught by Nita, in order to facilitate ultrasound treatment of the brain (Nita: [0036]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen and Nita as applied to claim 23, and further in view of Barthe et al (US 20120111339), hereinafter Barthe.
Regarding claim 24, Hynynen modified by Nita teaches the method of claim 23.
Hynynen teaches measuring the transmitted ultrasound pulses with one or more sensors positioned on or in the catheter (“receiving probes”) (“Minimally invasive approaches use receiving probes designed for catheter insertion into the brain to measure the amplitude and phase distortion caused by the skull and then correct the beam using an array of ultrasound transducers.” Col. 1, l. 59-63).
Hynynen does not teach that the catheter is a drainage catheter.
However, Nita discloses methods and apparatus for removing blood clots from intracranial aneurysms, which is analogous art. Nita teaches a drainage catheter (“the ultrasound device can be moved back and forth within the drainage catheter, … to dissolve cerebrospinal fluid blockages or blood clots located either inside or outside of the drainage catheter” [0036]; “the ultrasound device may be permanently implanted inside the drainage catheter and connected to the energy source on an as-needed basis when required to remove blockages.” [0037]). 
Therefore, based on Nita’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hynynen to have a drainage catheter in the target region of the brain, as taught by Nita, in order to facilitate ultrasound treatment of the brain (Nita: [0036]). 
Hynynen modified by Nita does not explicitly teach that the one or more sensors are one or more piezoelectric sensors.
 However, Barthe discloses devices and methods for acoustic shielding, which is analogous art. Barthe teaches that the one or more sensors are one or more piezoelectric sensors (“one or more acoustic sensors (piezoelectric) that may be used to give confirmation to a physician that energy 12 is being properly … targeted…with respect to target tissue 20 and/or a non-target region 30. In one embodiment, an acoustic sensor is a piezoelectric sensor” [0108]). 
Therefore, based on Barthe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hynynen and Nita to have one or more piezoelectric sensors, as taught by Barthe, in order to facilitate confirming proper targeting of target tissue (Barthe: [0108]). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen as applied to claim 22, and further in view of Bertolina et al (US 20130190623), hereinafter Bertolina.
Regarding claim 27, Hynynen teaches the method of claim 22. 
Hynynen does not explicitly teach forming a bubble cloud on the target region with the ultrasound pulses.
 However, Bertolina discloses Histotripsy Therapy Transducer, which is analogous art. Bertolina teaches forming a bubble cloud on the target region with the ultrasound pulses (“In order to generate an effective bubble cloud through layers of tissue from an external focused ultrasound transducer, pressures generated by the transducer must be very high. High pressures are necessary to overcome tissue attenuation and non-linearity. Compared to water, the average tissue attenuates the sound wave 0.8 db/cm at 1 MHz. Different attenuation in various tissues causes non-linearity. In order to generate a bubble cloud with sufficient energy to homogenize tissues at the target focal point, transducers must be capable of delivering very high pressure pulses through layers of attenuating soft tissues… Histotripsy acoustic pulses” [0005]).
Therefore, based on Bertolina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hynynen to have the step of forming a bubble cloud on the target region with the ultrasound pulses, as taught by Bertolina, in order to facilitate ultrasonic treatment of tissue (Bertolina: [0005]). 

Claims 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen as applied to claim 22, and further in view of Cain et al (US 8057408), hereinafter Cain.
Regarding claim 28, Hynynen teaches the method of claim 22. 
Hynynen further does not teach liquefying the target region with the ultrasound pulses.
However, Cain discloses Pulsed Cavitational Ultrasound Therapy, which is analogous art. Cain teaches liquefying the target region with the ultrasound pulses (“Pulsed ultrasound at high intensities and low duty cycle is effective at creating precise regions consisting of liquefied tissue. These areas appear as highly transient hyperechoic spots during treatment and then fade rapidly leaving substantially reduced imaging speckle amplitude. This is thought to be caused by mechanical homogenization through cavitation on a very fine scale resulting in a loss of effective ultrasound scatters at 8 MHz…Application of 2000 pulses (sufficient to liquefy the target tissue) resulted in an average 22.4 dB reduction in speckle amplitude.” Col. 55, l. 35-49).
Therefore, based on Cain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hynynen to have the step of liquefying the target region with the ultrasound pulses, as taught by Cain, in order to apply ultrasound surgery using cavitation to treat tissue (Cain: Col. 55, l. 35-49).
Regarding claim 31, Hynynen teaches the method of claim 22, further comprising electronically steering the focus (“The transducer comprises a plurality of elements configured to transmit ultrasound energy, and the controller is configured to affect timing of actuations of the elements to electronically steer the first mainbeam.” Col. 5, l. 34-41).
Hynynen further does not teach steering the focus to fully liquefy the target tissue.
However, Cain discloses Pulsed Cavitational Ultrasound Therapy, which is analogous art. Cain teaches steering the focus to fully liquefy the target tissue (“focus either mechanically or via phased array electronic focus scanning” Col. 8, l. 32 – 35)(“the bubbles show up as a bright spot on the image that can be localized to the desired place on the image by moving the therapy transducer focus either mechanically or via phased array electronic focus scanning…The therapy transducer 102 and monitoring transducer 104 focus ultrasound onto the target tissue 108,” Col. 8, l. 22 – 48. “Pulsed ultrasound at high intensities and low duty cycle is effective at creating precise regions consisting of liquefied tissue. These areas appear as highly transient hyperechoic spots during treatment and then fade rapidly leaving substantially reduced imaging speckle amplitude. This is thought to be caused by mechanical homogenization through cavitation on a very fine scale resulting in a loss of effective ultrasound scatters at 8 MHz…Application of 2000 pulses (sufficient to liquefy the target tissue) resulted in an average 22.4 dB reduction in speckle amplitude.” Col. 55, l. 35-49).
Therefore, based on Cain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hynynen to have the step of steering the focus to fully liquefy the target tissue, as taught by Cain, in order to apply ultrasound surgery using cavitation to treat tissue (Cain: Col. 55, l. 35-49).
Regarding claim 32, Hynynen modified by Cain teaches the method of claim 31
Hynynen teaches mechanically steering the focus (“The positioning device is con
figured to couple to the subject to mechanically orient the source relative to at least one of the subject and the bone as desired.” Col. 5, l. 30-34. “The source comprises a plurality of elements configured to transmit ultrasound energy,” Col. 8, l. 13-17. “The controller 20 can also cause the positioner 23 to alter the orientation and relationship of the array 14 relative to the object 28 as desired” Col. 20, l. 10-12).
Hynynen further does not teach steering the focus to fully liquefy the target tissue.
However, Cain discloses Pulsed Cavitational Ultrasound Therapy, which is analogous art. Cain teaches steering the focus to fully liquefy the target tissue (“focus either mechanically or via phased array electronic focus scanning” Col. 8, l. 32 – 35)(“the bubbles show up as a bright spot on the image that can be localized to the desired place on the image by moving the therapy transducer focus either mechanically or via phased array electronic focus scanning…The therapy transducer 102 and monitoring transducer 104 focus ultrasound onto the target tissue 108,” Col. 8, l. 22 – 48. “Pulsed ultrasound at high intensities and low duty cycle is effective at creating precise regions consisting of liquefied tissue. These areas appear as highly transient hyperechoic spots during treatment and then fade rapidly leaving substantially reduced imaging speckle amplitude. This is thought to be caused by mechanical homogenization through cavitation on a very fine scale resulting in a loss of effective ultrasound scatters at 8 MHz…Application of 2000 pulses (sufficient to liquefy the target tissue) resulted in an average 22.4 dB reduction in speckle amplitude.” Col. 55, l. 35-49).
Therefore, based on Cain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hynynen to have the step of steering the focus to fully liquefy the target tissue, as taught by Cain, in order to apply ultrasound surgery using cavitation to treat tissue (Cain: Col. 55, l. 35-49).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen and Cain as applied to claim 28, and further in view of Nita (US 20110319927), hereinafter Nita.
Regarding claim 29, Hynynen modified by Cain teaches the method of claim 28.
Hynynen modified by Cain does not explicitly teach draining the liquefied target tissue from the brain with a drainage catheter.
 However, Nita discloses methods and apparatus for removing blood clots from intracranial aneurysms, which is analogous art. Nita teaches draining the liquefied target tissue from the brain with a drainage catheter (“Removal of hematoma is performed using … drainage catheters. These drainage catheters … placed inside hematoma not only provide a path for the brain to keep it decompressed, but also provide a channel to remove or reduce hematoma outside the patient's head." [0011]; “the ultrasound device can be moved back and forth within the drainage catheter, … to dissolve cerebrospinal fluid blockages or blood clots located either inside or outside of the drainage catheter” [0036]; “the ultrasound device may be permanently implanted inside the drainage catheter and connected to the energy source on an as-needed basis when required to remove blockages.” [0037]). 
Therefore, based on Nita’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hynynen and Cain to have the step of draining the liquefied target tissue from the brain with a drainage catheter, as taught by Nita, in order to facilitate ultrasound treatment of the brain (Nita: [0036]). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen and Nita as applied to claim 23, and further in view of Hansmann et al. (US 20060173387), hereinafter Hansmann.
Regarding claim 30, Hynynen modified by Nita teaches the method of claim 23.
Hynynen modified by Nita does not explicitly teach positioning the drainage catheter through a hole of the therapy transducer.
 However, Hansmann discloses externally enhanced ultrasonic therapy, which is analogous art. Hansmann teaches positioning the catheter (110) through a hole of the therapy transducer (124)(“In the example embodiment illustrated in FIGS. 5A and 5B, the ultrasound radiating member 124 is configured as a hollow cylinder.  As such, the inner core 110 extends through the hollow core of the ultrasound radiating member 124.” [0047]).
Therefore, based on Hansmann’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Hynynen and Nita to have the step of positioning the catheter through a hole of the therapy transducer, as taught by Hansmann, in order to facilitate (Hansmann: [0108]).  In the combined invention of Hynynen, Nita, and Hansmann, the catheter is the drainage catheter, because Nita teaches the drainage catheter as stated in the rejection to claim 23, and therefore the combined invention of Hynynen, Nita, and Hansmann teaches the step of positioning the drainage catheter through a hole of the therapy transducer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-11 of U.S. Patent No. 11135454. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 22 of the instant application is only a broader version of the parent claim 1. Specifically, claim 1 of U.S. Patent No. 11135454 recites the details of an aberration correction algorithm and the number of piezoelectric sensors, while its other limitations correspond to the method limitations of claims 22-24 of the instant application. Other clams correspond to each other as follows.
Claim 25 of the instant application corresponds to claim 2 of U.S. Patent No. 11135454.
Claim 26 of the instant application corresponds to claim 3 of U.S. Patent No. 11135454.
Claim 27 of the instant application corresponds to claim 4 of U.S. Patent No. 11135454.
Claim 28 of the instant application corresponds to claim 5 of U.S. Patent No. 11135454.
Claim 29 of the instant application corresponds to claim 6 of U.S. Patent No. 11135454.
Claim 30 of the instant application corresponds to claim 9 of U.S. Patent No. 11135454.
Claim 31 of the instant application corresponds to claim 10 of U.S. Patent No. 11135454.
Claim 32 of the instant application corresponds to claim 11 of U.S. Patent No. 11135454.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

 /YI-SHAN YANG/ Primary Examiner, Art Unit 3793